Exhibit 10.22

MIRANT SERVICES

SUPPLEMENTAL BENEFIT (PENSION) PLAN



--------------------------------------------------------------------------------

MIRANT SERVICES

SUPPLEMENTAL BENEFIT (PENSION) PLAN

 

          Page ARTICLE I    PURPOSE AND ADOPTION OF PLAN    1

1.1.

   Adoption    1

1.2.

   Purpose    1 ARTICLE II    DEFINITIONS    1

2.1.

   “Beneficiary”    1

2.2.

   “Board” or “Board of Managers”    1

2.3.

   “Code”    1

2.4.

   “Committee”    1

2.5.

   “Company”    1

2.6.

   “Deferred Compensation Plans”    1

2.7.

   “Effective Date”    1

2.8.

   “Employee”    2

2.9.

   “Employing Company”    2

2.10.

   “Mirant”    2

2.11.

   “Participant”    2

2.12.

   “Payment Commencement Date”    2

2.13.

   “Pension Benefit”    2

2.14.

   “Pension Plan”    2

2.15.

   “Plan”    2

2.16.

   “Plan Year”    2

2.17.

   “Resolution Date”    2

2.18.

   “SERP Benefit”    2

2.19.

   “Trust”    2 ARTICLE III    ADMINISTRATION OF PLAN    3

3.1.

   Administrator    3

3.2.

   Powers    3

3.3.

   Duties of the Committee    3

3.4.

   Indemnification    4 ARTICLE IV    ELIGIBILITY    4

4.1.

   Eligibility Requirements    4

4.2.

   Determination of Eligibility    4 ARTICLE V    BENEFITS    4

5.1.

   Pension Benefit    4

5.2.

   Distribution of Benefits    5

5.3.

   Funding of Benefits    6

5.4.

   Withholding    6

 

-i-



--------------------------------------------------------------------------------

5.5.

   Recourse    6

5.6.

   Compliance with Section 409A    6 ARTICLE VI    MISCELLANEOUS    7

6.1.

   Assignment    7

6.2.

   Amendment and Termination    7

6.3.

   No Guarantee of Employment    7

6.4.

   Construction    7

 

-ii-



--------------------------------------------------------------------------------

MIRANT SERVICES

SUPPLEMENTAL BENEFIT (PENSION) PLAN

ARTICLE I

PURPOSE AND ADOPTION OF PLAN

1.1. Adoption. The Mirant Services Supplemental Benefit Plan is hereby amended
and restated effective as of January 1, 2009 as two separate plans – The Mirant
Services Supplemental Benefit (Pension) Plan and the Mirant Services
Supplemental Benefit (Savings) Plan. This Plan is a continuation of the defined
benefit portion of the Mirant Services Supplemental Benefit Plan which was
originally adopted effective January 1, 2001. The Mirant Services Supplemental
Benefit (Savings) Plan is a continuation of the defined contribution portion of
the Mirant Services Supplemental Benefit Plan.

1.2. Purpose. The Plan is designed to provide certain retirement and other
deferred compensation benefits primarily for a select group of management or
highly compensated employees which (1) are not otherwise payable or cannot
otherwise be provided under the Pension Plan as a result of the limitations set
forth under Sections 401(a)(17) or 415 of the Code and (2) compensate for lost
benefits resulting from participation in the Deferred Compensation Plans. The
Plan shall be an unfunded deferred compensation arrangement whose benefits shall
be paid solely from the general assets of the Employing Companies.

ARTICLE II

DEFINITIONS

2.1. “Beneficiary” shall mean any person, estate, trust, or organization
entitled to receive any payment under the Plan upon the death of a Participant.

2.2. “Board” or “Board of Managers” shall mean the Board of Managers of the
Company.

2.3. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

2.4. “Committee” shall mean the committee as designated by the Board to be
responsible for administering the Plan, and as referred to in Section 3.1
hereof.

2.5. “Company” shall mean Mirant Services, LLC, its successors and assigns.

2.6. “Deferred Compensation Plans” shall mean the Mirant Corporation Deferred
Compensation Plan for Directors and Select Employees and the Mirant Corporation
Deferred Compensation Plan, as amended from time to time, and any successor to
such plans.

2.7. “Effective Date” of this Plan shall mean January 1, 2009. The Mirant
Services Supplemental Benefit Plan, as the predecessor to this Plan, was
originally effective January 1, 2001.



--------------------------------------------------------------------------------

2.8. “Employee” shall mean an employee of an Employing Company, not covered by a
collective bargaining agreement between the Employing Company and a union or
other employee representative.

2.9. “Employing Company” shall mean the Company, any United States subsidiary or
affiliate of Mirant, or any other subsidiary or affiliate of Mirant, which the
Board may from time to time determine to bring under the Plan and which shall
adopt the Plan, and any successor of any of them.

2.10. “Mirant” shall mean Mirant Corporation (f/k/a Southern Energy, Inc.), its
successors and assigns.

2.11. “Participant” shall mean an Employee or former Employee who is eligible
and participates in the Plan pursuant to Sections 4.1 and 4.2.

2.12. “Payment Commencement Date” shall mean, for each Participant, the
January 1, April 1, July 1 or October 1 that immediately follows the later of
(a) the date such Participant separates from service (within the meaning of
Section 409A of the Code), (b) the date such Participant reaches age 50, or
(c) January 1, 2009.

2.13. “Pension Benefit” shall mean the benefit described in Section 5.1.

2.14. “Pension Plan” shall mean the Mirant Services Pension Plan, as amended
from time to time.

2.15. “Plan” shall mean the Mirant Services Supplemental Benefit (Pension) Plan,
as amended from time to time.

2.16. “Plan Year” shall mean the calendar year.

2.17. “Resolution Date” shall mean the first date on which all of the amount
deferred with respect to a Participant under this Plan is reasonably
ascertainable within the meaning of Treasury Regulation 31.3121(v)(2).

2.18. “SERP Benefit” shall mean the benefit, if any, payable to a Participant
under the Second Amended and Restated Mirant Services Supplemental Executive
Retirement Plan.

2.19. “Trust” shall mean the Mirant Corporation Benefit Security Trust Agreement
(adopted effective April 2, 2007).

Where the context requires, the definitions of all terms set forth in the
Pension Plan and the Deferred Compensation Plans shall apply with equal force
and effect for purposes of interpretation and administration of the Plan, unless
said terms are otherwise specifically defined in the Plan. The masculine pronoun
shall be construed to include the feminine pronoun and the singular shall
include the plural, where the context so requires.

 

2



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION OF PLAN

3.1. Administrator. The general administration of the Plan shall be placed in
the Committee. The Committee shall consist of the members of the Company’s
Mirant Benefits Committee. Any member may resign or may be removed by the Board
of Managers and new members may be appointed by the Board of Managers at such
time or times as the Board of Managers in its discretion shall determine. The
Committee shall be chaired by the Chairman of the Mirant Benefits Committee and
may select a Secretary (who may, but need not, be a member of the Committee) to
keep its records or to assist it in the discharge of its duties. A majority of
the members of the Committee shall constitute a quorum for the transaction of
business at any meeting. Any determination or action of the Committee may be
made or taken by a majority of the members present at any meeting thereof, or
without a meeting by resolution or written memorandum concurred in by a majority
of the members.

3.2. Powers. The Committee shall administer the Plan in accordance with its
terms and shall have all powers necessary to carry out the provisions of the
Plan more particularly set forth herein. It shall have the discretion to
interpret the Plan and shall determine all questions arising in the
administration, interpretation and application of the Plan. Any such
determination by it shall be conclusive and binding on all persons. It may adopt
such regulations as it deems desirable for the conduct of its affairs. It may
appoint such accountants, counsel, actuaries, specialists and other persons as
it deems necessary or desirable in connection with the administration of this
Plan, and shall be the agent for the service of process.

3.3. Duties of the Committee.

(a) The Committee is responsible for the daily administration of the Plan. It
may appoint other persons or entities to perform any of its fiduciary functions.
The Committee and any such appointee may employ advisors and other persons
necessary or convenient to help it carry out its duties, including its fiduciary
duties. The Committee shall have the right to remove any such appointee from his
position. Any person, group of persons or entity may serve in more than one
fiduciary capacity.

(b) The Committee shall maintain accurate and detailed records and accounts of
Participants and of their rights under the Plan and of all receipts,
disbursements, transfers and other transactions concerning the Plan. Such
accounts, books and records relating thereto shall be open at all reasonable
times to inspection and audit by persons designated by the Committee.

(c) The Committee shall take all steps necessary to ensure that the Plan
complies with the law at all times. These steps shall include such items as the
preparation and filing of all documents and forms required by any governmental
agency; maintaining of adequate Participants’ records; recording and
transmission of all notices required to be given to Participants and their
Beneficiaries; the receipt and dissemination, if required, of all reports and
information received from the Employing Companies; securing of such fidelity
bonds as may be required by law; and doing such other acts necessary for the
proper administration of the Plan. The Committee shall keep a record of all of
its proceedings and acts, and shall keep all such books of account, records and
other data as may be necessary for proper administration of the Plan.

 

3



--------------------------------------------------------------------------------

3.4. Indemnification. The Employing Companies shall indemnify the Committee
against any and all claims, losses, damages, expenses and liability arising from
an action or failure to act, except when the same is finally judicially
determined to be due to gross negligence or willful misconduct. The Employing
Companies may purchase at their own expense sufficient liability insurance for
the Committee to cover any and all claims, losses, damages and expenses arising
from any action or failure to act in connection with the execution of the duties
as Committee. No member of the Committee who is also an Employee shall receive
any compensation from the Plan for his services in administering the Plan.

ARTICLE IV

ELIGIBILITY

4.1. Eligibility Requirements. Each Employee who is determined eligible to
participate in accordance with Section 4.2 shall be eligible to receive benefits
under the Plan if: (a) such Employee’s benefits under the Pension Plan are
limited by the limitations set forth in Sections 401(a)(17) or 415 of the Code
or (b) such Employee makes deferrals under the Deferred Compensation Plans.

4.2. Determination of Eligibility. The Committee shall determine which Employees
are eligible to participate. Upon becoming a Participant, an Employee shall be
deemed to have assented to the Plan and to any amendments hereafter adopted. The
Committee shall be authorized to rescind the eligibility of any Participant if
necessary to insure that the Plan is maintained primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees under the Employee Retirement Income Security Act of 1974,
as amended.

ARTICLE V

BENEFITS

5.1. Pension Benefit.

(a) Each Participant shall be entitled to payment of a Pension Benefit in the
payment form and at the time specified in Section 5.2 which is the actuarial
equivalent (as determined by the Committee using the actuarial assumptions in
the Pension Plan) of that portion of his Retirement Income under the Pension
Plan (expressed in the normal form of payment for a unmarried Participant under
the Pension Plan) which is not payable under the Pension Plan as a result of the
limitations imposed by Sections 401(a)(17) or 415(b) of the Code, as adjusted
under Sections 5.1(b) and 5.1(c).

(b) For purposes of this Section 5.1, the Pension Benefit of a Participant shall
be calculated based on the Participant’s Earnings that are considered under the
Pension Plan in calculating his Retirement Income, without regard to the
limitation of Section 401(a)(17) of the Code, including any portion of his
compensation he may have elected to defer under the Deferred Compensation Plans.
The amount, if any, listed in Appendix A for a Participant, as adjusted
actuarially (if determined necessary by the Committee) for the form of the
benefit payment or any other reason, shall be used as an offset in calculating
the Pension Benefit for such Participant hereunder.

 

4



--------------------------------------------------------------------------------

(c) To the extent that a Participant’s Retirement Income under the Pension Plan
is recalculated as a result of an amendment to the Pension Plan in order to
increase the amount of his Retirement Income, the Participant’s Pension Benefit
shall also be recalculated in order to properly reflect such increase in
determining any payments of the Participant’s Pension Benefit made on or after
the effective date of such increase to the extent such recalculation will not
result in the imposition of an additional tax under Section 409A of the Code.

5.2. Distribution of Benefits.

(a) For a Participant who has not commenced his Pension Benefit as of
December 31, 2008, the Pension Benefit, as determined in accordance with
Section 5.1, shall be payable in substantially equal annual installments over a
ten year period with the first payment to be made on the Payment Commencement
Date and subsequent payments to be made on each of the next nine anniversaries
of the Payment Commencement Date; provided, however, if the total lump sum value
of the Pension Benefit and the SERP Benefit, if applicable, (determined on an
aggregated basis by the Committee using the actuarial assumptions in the Pension
Plan) is $15,000 or less as of the Payment Commencement Date, the Pension
Benefit shall be paid to such Participant in a single lump sum payment on the
Participant’s Payment Commencement Date. For a Participant who has commenced
receiving his Pension Benefit before December 31, 2008, payment of such Pension
Benefit shall continue in the existing payment form through December 31, 2008.
Effective January 1, 2009 the actuarial equivalent of any remaining portion of
the Pension Benefit shall be determined by the Committee using the actuarial
assumptions in the Pension Plan and paid in substantially equal annual
installments over a ten year period with the first payment to be made on
January 1, 2009 and subsequent payments to be made on each of the next nine
anniversaries of such date; provided, however, if the total lump sum value of
the remaining portion of the Pension Benefit and the SERP Benefit (determined on
an aggregated basis by the Committee using the actuarial assumptions in the
Pension Plan) is $15,000 or less as of the Participant’s Payment Commencement
Date, the remaining portion of the Pension Benefit shall be paid in a single
lump sum payment on the Payment Commencement Date. In order for any lump sum
payment to be made under the Plan to a Participant, such payment (together with
the lump sum SERP Benefit, if any, payable at the same time) must result in the
liquidation of the Participant’s entire interest in the Plan, the Second Amended
and Restated Mirant Services Supplemental Executive Retirement Plan, and all
other plans required to be aggregated with this Plan under Section 409A of the
Code. Notwithstanding any provision of this Section 5.2(a) to the contrary, the
foregoing, if a Participant is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i) of the Code) of the Company, the first installment
payment (or, if applicable the lump sum payment) of the Pension Benefit shall
not be payable before the date which is six months and one day after such
separation from service, or if earlier, on the date of the Participant’s death.
The amount of the annual installment payments will be modified at the
appropriate time as follows:

(i) If all or a portion of the Participant’s Pension Benefit has not yet been
“taken into account” for employment tax purposes within the meaning of Treasury
Regulation 31.3121(v)(2) at the time payment of his Pension Benefit begins, the
Participant’s initial annual payment of his Pension Benefit or, if such “taking
into account” occurs thereafter, his first annual payment of his Pension Benefit
following the Resolution Date, shall be increased by the amount necessary to pay
the tax due under the Federal Insurance Contributions Act with respect to the
amount of the Participant’s Pension Benefit then required to be “taken into
account” (“FICA Tax”), if any, increased by the amount necessary to pay the
Participant’s federal and state income tax upon such FICA Tax and upon such
increase.

 

5



--------------------------------------------------------------------------------

(ii) In the event of a one-time increase in an annual installment payment under
Section 5.2(a)(i) hereof, the Employing Company shall thereafter reduce the
remaining annual installment payments by the aggregate amount, if any, paid
under Section 5.2(a)(i) hereof.

(b) The Beneficiary of a Participant’s Pension Benefit shall be the same as the
Provisional Payee, if any, of the Participant’s Retirement Income under the
Pension Plan. If a Participant dies after receiving in full his Pension Benefit,
no survivor benefits shall be paid under the Plan. If a Participant receiving
installment payments dies before such Participant has received his Pension
Benefit in full, the remaining installment payments shall be paid to the
Participant’s Beneficiary at the same time as such payments would have been made
to the Participant; provided, however, the amount of each remaining installment
payment shall equal 50% of the amount that would have been payable if the
installment payment had been paid to the Participant. If a Participant dies
before any part of the Pension Benefit has been paid, 50% of the Participant’s
Pension Benefit shall be paid to such Participant’s Beneficiary in substantially
equal annual installments over a ten year period with the first payment to be
made on the January 1, April 1, July 1 or October 1 immediately following the
later of (1) the date of death, (2) the date the Participant reached (or would
have reached) age 50, or (3) January 1, 2009. The second payment shall be made
on the January 1 which immediately follows the date the first payment is made
and each subsequent installment shall be made on the anniversary of such
January 1 payment date.

5.3. Funding of Benefits. Except as expressly limited under the terms of the
Trust, the Employing Companies shall not reserve or otherwise set aside funds
for the payment of their obligations under the Plan. In any event, such
obligations shall be paid or deemed to be paid solely from the general assets of
the Employing Companies. Participants shall only have the status of general,
unsecured creditors of the Employing Companies.

5.4. Withholding. There shall be deducted from payments and, if necessary, from
the amounts owed to a Participant under the Plan the amount of any tax required
by any governmental authority to be withheld and paid over by the Employing
Company to such governmental authority for the account of the Participant or
Beneficiary.

5.5. Recourse. In the event a Participant disputes the calculation of his
Pension Benefit, or payment of amounts due under the terms of the Plan, the
Participant has recourse against his Employing Company, Mirant, the Plan, and
the Trust for payment of benefits to the extent the Trust so provides.

5.6. Compliance with Section 409A.

(a) The Committee intends for all payments under the Plan to comply with the
requirements of Section 409A of the Code and the Plan shall, to the extent
practical, be operated and administered to avoid adverse tax consequences under
Section 409A of the Code.

(b) For the period beginning on January 1, 2005 and ending on December 31, 2008,
the Plan has been administered in good faith compliance with the requirements of
Section 409A of the Code in accordance with the applicable guidance from the
Internal Revenue Service.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1. Assignment. Neither the Participant, his Beneficiary, nor his legal
representative shall have any rights to sell, assign, transfer or otherwise
convey the right to receive the payment of any Pension Benefit due hereunder,
which payment and the right thereto are expressly declared to be nonassignable
and nontransferable. Any attempt to assign or transfer the right to payment
under the Plan shall be null and void and of no effect.

6.2. Amendment and Termination. The Plan may be amended or terminated at any
time by the Board of Managers, provided that no amendment or termination shall
cause a forfeiture or reduction in any benefits accrued as of the date of such
amendment or termination. The Plan may also be amended by the Committee (a) if
such amendment does not involve a substantial increase in cost to the Employing
Companies, or (b) as may be necessary, proper, or desirable in order to comply
with laws or regulations enacted or promulgated by any federal or state
governmental authority. Any decision by the Board of Managers to terminate the
Plan and distribute benefits upon termination shall be made after consideration
by the Board of Managers of the need for the Company to make such distribution
and any adverse tax consequences of such distribution under Section 409A of the
Code.

6.3. No Guarantee of Employment. Participation hereunder shall not be construed
as creating any contract of employment between the Employing Company and a
Participant, nor shall it limit the right of the Employing Companies to suspend,
terminate, alter, or modify, whether or not for cause, the employment
relationship between the Employing Company and a Participant.

6.4. Construction. This Plan shall be construed in accordance with and governed
by the laws of the State of Georgia, to the extent such laws are not otherwise
superseded by the laws of the United States.

IN WITNESS WHEREOF, this Plan has been executed by a duly authorized officer of
Mirant Services, LLC, pursuant to resolutions of the Board of Managers of the
Company, this 17th day of December, 2008, to be effective as provided herein.

 

MIRANT SERVICES, LLC By:       Anne M. Cleary   SVP, Administration

 

7